DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
i.	Applicant argues that the Examiner admits that the reference Kim et al. (2020/0213514) may disclose to gradually change light transmission, not luminance.
No such admission was, or continues to be made.  Rather, it was/is argued that Kim lacked of an outright statement of a third display area with a corresponding plurality of third pixels.  There is thus the lack of an outright statement regarding the nature of claimed qualities of the third display area and/or pixels, including luminance.
However, Kim explicitly describes the gradual change in luminance between sensor periphery toward the sensor center [0041].  Kim’s description of gradual pixel density change between periphery and center [0039] and teaching by the reference Yeke Yazdandoost et al. (2019/0310724) of a transition region [0117] are interpreted to correspond to analogous teachings of the claimed third area.  The aforementioned teaching by Kim of gradually changing luminance, applied to a region between highest and lowest pixel density, is interpreted to read fairly on gradual luminance change according to distance from the second display area. 
ii.	Applicant argues the allowability of claims depending from those reciting the argued language.


Claim Objections
3.	Claims 13 is objected to because of the following informalities:  
i.	The last limitation of claim 13 begins “...wherein each of the first pixels and third pixels...” despite the earlier recitation, beginning in line 2 of the claim, of “...a plurality of first pixels...and...a plurality of third pixels...” (emphasis added).
Only one of the two recitation of “...first...and third pixels...” has an explicit recitation of “...plurality of...” associated therewith, but it is interpreted that the same subject matter is captured in both recitations.
ii.	The last limitation of claim 13 begins “...wherein each of the first pixels and third pixels...” despite the earlier recitation, beginning in line 2 of the claim, of “...a plurality of first pixels...and...a plurality of third pixels...” (emphasis added).
Only one of the two recitation of “...first...and third pixels...” has an explicit recitation of “...each of...” associated therewith, but it is interpreted that the same subject matter is captured in both recitations.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 is amended to recite limitations both previously and currently recited in claim 14, with no corresponding to amendment to claim 14, accounting for the similar scope now captured in claim 13.  Claim 14 thus does not appear to further limit claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 7, 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2020/0213514; hereinafter Kim; claiming benefit of KR 10-2018-0169515, filed 26 December 2018 and attached herewith) in view of Yeke Yazdandoost et al. (2019/0310724; hereinafter Yeke).

Regarding claim 1, Kim discloses a display device [0002] comprising: 
a substrate (600 of Figure 1); 
a display panel (100) comprising 
a first display area (PA) including a plurality of first pixels (P of Figure 2, at periphery and/or outside of SA), 

a component (700) disposed between the substrate (600 of Figure 1) and the display panel (100) and overlapping the second display area (SA), wherein 
a transmittance of the second display area is higher than a transmittance of the first display area [0039], and wherein
each of the first pixels is disposed at a first density, and the second pixels are disposed at a second density smaller than the first density [0019].
Kim does not make an outright statement of the device being provided as further comprising a third display area disposed between the first display area and second display area and including a plurality of third pixels, wherein a transmittance of the second display area is higher than a transmittance of the third display area, and wherein the plurality of third pixels are controlled such that a luminance gradually changes according to a distance from the second display area and third pixels are disposed at a first density.  However, please consider the following.
Kim describes reducing perception of a boundary to the sensor area [0040] (and thus, also a boundary to a portion of the pixel array not within the sensor area) as a result of a periphery-to-center gradual change in light transmission [0039].  Said boundary and pixels in the area thereof, located a distance from the center of the sensor area [0062], having both differing transmittance and luminance [0041] by virtue of the gradual change in pixel number (i.e. density [0037]) relative to the center of sensor area, may be 
Kim’s silent teaching may be supplemented by Yeke’s disclosure of through-display imaging [0001] with a lower density of pixels directly above the imaging aperture in a first display region, relative to second (other) display regions [0111] with a transition region formed between [0117].  This transition region formed between first and second display regions is considered analogous to the claimed third display area between first and second display areas, explicitly teaching what Kim is interpreted to strongly suggest (i.e. silently teach).  Edges of such a transition region, bordering a respective, adjacent area, are interpreted to have pixel density approximately equal to that of said respective, adjacent area, by which transition is made gradual, to the pixel density of the adjacent area.  This is a measure by which Yeke increases captured image quality [0040] while maintaining uniformity of the output image [0071].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kim to be modified with an explicit teaching of further comprising a third display area disposed between the first display area and second display area and including a plurality of third pixels, wherein a transmittance of the second display area is higher than a transmittance of the third display area, and wherein the plurality of third pixels are controlled such that a luminance gradually changes according to a distance from the second display area in view of the teaching of Yeke to increase captured image quality while maintaining uniformity of an output image.


Kim does not make an outright statement of the device being provided wherein the transmittance of the first display area is the same as the transmittance of the third display area.
However, Kim’s goal of reducing a perceived difference of light transmittance at the boundary of the sensor unit [0081] (i.e. adjacent areas transmitting approximately the same amount of light) is intended to convey a teaching analogous to Yeke’s transition region [0117], whereby captured image quality is increased [0040] with the appearance of a uniform output image [0071].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kim may be perceived to strongly suggest the device being provided wherein the transmittance of the first display area is the same as the transmittance of the third display area, as claimed, in view of the reasoning above.

Regarding claim 4, Kim in view of Yeke discloses the display device of claim 1.  Kim discloses the device wherein the plurality of first pixels are controlled to emit light at a first luminance, the plurality of second pixels are controlled to emit light at a second luminance, and the plurality of third pixels are controlled such that the luminance gradually changes from the first luminance to the second luminance or from the second luminance to the first luminance according to the distance from the second display area (Second pixels considered those centrally located within SA of Figure 2, first pixels being those in PA outside of and disposed at a periphery of SA, pixel luminance is increased 

Regarding claim 5, Kim in view of Yeke discloses the display device of claim 4.  Kim discloses the device wherein the second display area (SA of Figure 2) comprises: second unit pixel areas each having at least one second pixel (P/SP; [0036]); and transmission areas (T) alternatively disposed with the second unit pixel areas (P/SP), in which the second pixel is not disposed [0038].

Regarding claim 6, Kim in view of Yeke discloses the display device of claim 5.  Kim discloses the device wherein the third display area comprises: third unit pixel areas each having at least one third pixel (Those among P/SP within SA of Figure 2, formed between SA’s periphery and center, along radial direction R shown in Figure 5).

Regarding claim 7, Kim in view of Yeke discloses the display device of claim 6.  
Kim in view of Yeke does not make an outright statement of the device being provided wherein the third unit pixel areas comprise: first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance.
1 therein is one of (i=odd, j) or (i=even, j).  This is considered an implicit teaching of analogous alternately disposed first and second pixel group unit areas having independently controlled luminance.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kim provides an implicit teaching of the device being provided wherein the third unit pixel areas comprise: first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance, as claimed, in view of the reasoning above.

Regarding claim 13, Kim discloses a method of driving a display device [0029] comprising 
a substrate (600 of Figure 1), 
a display panel (100) including 
a first display area (PA) including a plurality of first pixels (P of Figure 2, at periphery and/or outside of SA), 

a component (700) disposed between the substrate (600 of Figure 1) and the display panel (100) and overlapping the second display area (SA), the method comprising: 
receiving image data [0058]; 
correcting a luminance of the image data according to a display area corresponding to the image data [0059]; and 
displaying an image based on the corrected image data, wherein correcting the luminance comprises correcting the luminance of the image data [0014] according to a distance from the second display area ([0063]: Along radial direction with respect to SA center), and wherein
each of the first pixels is disposed at a first density, and the second pixels are disposed at a second density smaller than the first density [0019].
Kim does not make an outright statement of the device being provided as further comprising a third display area disposed between the first and second display areas and including a plurality of third pixels, when image data corresponds to the third display area, wherein the plurality of third pixels are controlled such that a luminance gradually changes according to a distance from the second display area, and wherein each of the third pixels is disposed at a first density.  However, please consider the following. 

Kim’s silent teaching may be supplemented by Yeke’s disclosure of through-display imaging [0001] with a lower density of pixels directly above the imaging aperture in a first display region, relative to second (other) display regions [0111] with a transition region formed between [0117].  This transition region formed between first and second display regions is considered analogous to the claimed third display area between first and second display areas, explicitly teaching what Kim is interpreted to strongly suggest (i.e. silently teach).  Edges of such a transition region, bordering a respective, adjacent area, are interpreted to have pixel density approximately equal to that of said respective, adjacent area, by which transition is made gradual, to the pixel density of the adjacent area.  This is a measure by which Yeke increases captured image quality [0040] while maintaining uniformity of the output image [0071].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kim to be modified with an explicit teaching of as further comprising a third display area disposed between the first and second display areas and 

Method claims 14, 16 are rejected as respectively reciting limitations similar to claims 13, 5.

Regarding claim 15, Kim in view of Yeke discloses the method of claim 14.  
Kim does not expressly state the method being provided wherein correcting the luminance comprises: correcting the image data to a first luminance when the image data corresponds to the first display area; correcting the image data to a second luminance when the image data corresponds to the second display area; and correcting the image data to a luminance between the first luminance and the second luminance according to the distance from the second display area when the image data corresponds to the third display area.
However, Kim indicates that pixels’ luminance is gradually increased from a periphery of the sensor area, to the center of the sensor area [0041], corresponding to a radial direction R [0062].  Here, sensor periphery and center are treated as respectively corresponding to the claimed first and second display areas, with a location there between – having undergone 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kim reads fairly on the method wherein correcting the luminance comprises: correcting the image data to a first luminance when the image data corresponds to the first display area; correcting the image data to a second luminance when the image data corresponds to the second display area; and correcting the image data to a luminance between the first luminance and the second luminance according to the distance from the second display area when the image data corresponds to the third display area, as claimed, in view of the reasoning above.

Regarding claim 17, Kim in view of Yeke discloses the method of claim 16.  Kim discloses the method wherein the third display area comprises third unit pixel areas each having at least one third pixel (Those among P/SP within SA of Figure 2, formed between SA’s periphery and center, along radial direction R shown in Figure 5).
Kim in view of Yeke does not expressly state the method being provided wherein the third unit pixel areas comprise first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance.
2 therein is one of (i=odd, j) or (i=even, j).  This is considered an implicit teaching of analogous alternately disposed first and second pixel group unit areas having independently controlled luminance.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kim provides an implicit teaching of the device being provided wherein the third unit pixel areas comprise first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance, as claim, in view of the reasoning above.


Allowable Subject Matter
6.	Claims 8 – 12, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, Kim in view of Yeke discloses the display device of claim 7.  
The cited prior art fails to singularly or collectively disclose the device wherein the first group unit pixel areas are controlled to gradually decrease the luminance as the distance from the second display area increases, and the second group unit pixel areas are controlled to gradually increase the luminance as the distance from the second display area increases.
Thus, claim 8 is objected to.

Claims 9 – 12 depend from and inherit the limitations of claim 8.
Thus, claims 9 – 12 are objected to.

The cited prior art fails to singularly or collectively discloses the method wherein the first group unit pixel areas are controlled to gradually decrease the luminance as the distance from the second display area increases, and the second group unit pixel areas are controlled to gradually increase the luminance as the distance from the second display area increases.

Claims 19, 20 depend from and inherit the limitations of claim 18.
Thus, claims 19, 20 are objected to.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The notation (i, j) respectively describing (row, column) in which a respective pixel is disposed; in Figure 9, both i and j may range in value from 1 to 4.
        2 The notation (i, j) describing (row, column) in which a respective pixel is disposed; in Figure 9, both i and j may range in value from 1 to 4.